Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 1 of 14. PageID #: 40




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 PATRICK KING                                  )     CASE NO.:5:20-cv- 00270

        Plaintiff                              )

 v.                                            )     JUDGE SARA LIOI

 CITY OF AKRON, et al.                         )     ANSWER

        Defendants                             )     JURY DEMAND ENDORSED
                                                     HEREIN


        Now come Defendants, City of Akron, Chief Kenneth Ball, Natalie A. Tassone, David

 P. Rouse, and Ryan P. McPherson, by and through undersigned counsel, and for their Answer

 to Plaintiff’s Complaint, state as follows:

                                        FIRST DEFENSE

 1.     Defendants deny the allegations in Paragraph One (1) of the Complaint.

 2.     Defendants incorporate their response to Paragraph One (1) as if fully rewritten herein

        in response to the allegations in Paragraph Two (2) of the Complaint.

 3.     Defendants are without information or knowledge to admit or deny the allegations in

        Paragraph Three (3) of the Complaint, and therefore deny the same at this time.

 4.     Defendants are without information or knowledge to admit or deny the allegations in

        Paragraph Four (4) of the Complaint, and therefore deny the same at this time.
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 2 of 14. PageID #: 41




 5.    Defendants are without information or knowledge to admit or deny the allegations in

       Paragraph Five (5) of the Complaint, and therefore deny the same at this time.

 6.    Defendants admit the allegations in Paragraph Six (6) of the Complaint.

 7.    Defendants incorporate their responses to Paragraphs One (1) through Six (6) as if

       fully rewritten herein in response to Paragraph Seven (7) of the Complaint.

 8.    Defendants are without information or knowledge to admit or deny the allegations

       in Paragraph Eight (8) of the Complaint, and therefore deny the same at this time.

 9.    Defendants admit the allegations in Paragraph Nine (9) of the Complaint.

 10.   Defendants admit the allegations in Paragraph Ten (10) of the Complaint.

 11.   Defendants admit the allegations in Paragraph Eleven (11) of the Complaint.

 12.   Defendants admit the allegations in Paragraph Twelve (12) of the Complaint.

 13.   Defendants admit that the City of Akron is a political subdivision in the State of Ohio,

       employs Ball, Tassone, Rouse and McPherson and is subject to 42 U.S.C. 1983, but is

       without information or knowledge as to the remaining allegations in Paragraph

       Thirteen (13) of the Complaint, and therefore denies the same at this time.

 14.   Defendants are without information or knowledge to admit or deny the allegations in

       Paragraph Fourteen (14) of the Complaint, and therefore deny the same at this time.

 15.   Defendants incorporate their responses to Paragraphs One (1) through Fourteen (14) as

       if fully rewritten herein in response to Paragraph Fifteen (15) of the Complaint.

 16.   Defendants state that the Officers’ Body Worn Camera (BWC) recorded the

       Plaintiff and Officers’ interaction and speak for themselves, and deny the remaining

       allegations in Paragraph Sixteen (16) of the Complaint.



                                              2
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 3 of 14. PageID #: 42




 17.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Seventeen (17) of the Complaint.

 18.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, admit that a signal 9 is a suspicious person, and

       deny the remaining allegations in Paragraph Eighteen (18) of the Complaint.

 19.   Defendants state that Incident Report # 18-024497 speaks for itself, and deny the

       remaining allegations in Paragraph Nineteen (19) of the Complaint.

 20.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty (20) of the Complaint.

 21.   Defendants deny the allegations in Paragraph Twenty-one (21) of the Complaint.

 22.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-two (22) of the Complaint.

 23.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-three (23) of the Complaint.

 24.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-four (24) of the Complaint.




                                              3
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 4 of 14. PageID #: 43




 25.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-five (25) of the Complaint.

 26.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-six (26) of the Complaint.

 27.   Defendants state that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-seven (27) of the Complaint.

 28.   Defendants states that the Officers’ BWC recorded the Plaintiff and Officers’

       interaction and speak for themselves, and deny the remaining allegations in Paragraph

       Twenty-eight (28) of the Complaint.

 29.   Defendants state that Plaintiff was transported to the hospital, and deny the

       remaining allegations in Paragraph Twenty-nine (29) of the Complaint.

 30.   Defendants deny the allegations in Paragraph Thirty (30) of the Complaint.

 31.   Defendants deny the allegations in Paragraph Thirty-one (31) of the Complaint.

 32.   Defendants deny the allegations in Paragraph Thirty-two (32) of the Complaint.

 33.   Defendants deny the allegations in Paragraph Thirty-three (33) of the Complaint.

 34.   Defendants deny the allegations in Paragraph Thirty-four (34) of the Complaint.

 35.   Defendants deny the allegations in Paragraph Thirty-five (35) of the Complaint.

 36.   Defendants deny the allegations in Paragraph Thirty-six (36) of the Complaint.

 37.   Defendants deny the allegations in Paragraph Thirty-seven (37) of the Complaint.



                                               4
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 5 of 14. PageID #: 44




 38.   Defendants admit that Officers signed warrants for Plaintiff’s arrest for Resisting

       Arrest, Tampering with Evidence, Misrepresenting Identity, Drug Paraphernalia and

       Possession of Marijuana, and deny the remaining allegations in Paragraph Thirty-

       eight (38) of the Complaint.

 39.   Defendants deny the allegations in Paragraph Thirty-nine (39) of the Complaint.

 40.   Defendants deny the allegations in Paragraph Forty (40) of the Complaint.

 41.   Defendants deny the allegations in Paragraph Forty-one (41) of the Complaint.

 42.   Defendants deny the allegations in Paragraph Forty-two (42) of the Complaint.

 43.   Defendants incorporate their responses to Paragraphs One (1) through Forty-two (42)

       as if fully rewritten herein in response to Paragraph Forty-three (43) of the Complaint.

 44.   Defendants deny the allegations in Paragraph Forty-four (44) of the Complaint.

 45.   Defendants deny the allegations in Paragraph Forty-five (45) of the Complaint.

 46.   Defendants deny the allegations in Paragraph Forty-six (46) of the Complaint.

 47.   Defendants deny the allegations in Paragraph Forty-seven (47) of the Complaint.

 48.   Defendants deny the allegations in Paragraph Forty-eight (48) of the Complaint.

 49.   Defendants incorporate their responses to Paragraphs One (1) through Forty-eight (48)

       as if fully rewritten herein in response to Paragraph Forty-nine (49) of the Complaint.

 50.   Defendants state that any reference to judicial opinions in the Ninth District Court of

       Appeals speak for themselves, and deny the remaining allegations in Paragraph Fifty

       (50) of the Complaint.

 51.   Defendants state that the opinion issued in State of Ohio v. Oberholtz speaks for itself,

       and deny the remaining allegations in Paragraph Fifty-one (51) of the Complaint.



                                               5
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 6 of 14. PageID #: 45




 52.   Defendants state that the opinion issued in State of Ohio v. Oberholtz speaks for itself,

       and deny the remaining allegations in Paragraph Fifty-two (52) of the Complaint.

 53.   Defendants state that the opinion issued in State of Ohio v. Oberholtz speaks for itself,

       and deny the remaining allegations in Paragraph Fifty-three (53) of the Complaint.

 54.   Defendants state that the opinions issued in State of Ohio v. Oberholtz at either the

       trial court or appellate level speak for themselves, and deny the remaining allegations

       in Paragraph Fifty-four (54) of the Complaint.

 55.   Defendants state that the opinions issued in State of Ohio v. Oberholtz at either the

       trial court or appellate level speak for themselves, and deny the remaining allegations

       in Paragraph Fifty-five (55) of the Complaint.

 56.   Defendants state that the opinions issued in State of Ohio v. Oberholtz at either the

       trial court or appellate level speak for themselves, and deny the remaining allegations

       in Paragraph Fifty-six (56) of the Complaint.

 57.   Defendants state that the opinions issued in State of Ohio v. Oberholtz at either the

       trial court or appellate level speak for themselves, and deny the remaining allegations

       in Paragraph Fifty-seven (57) of the Complaint.

 58.   Defendants state that the opinion issued in State of Ohio v. Franchi speaks for itself,

       and deny the remaining allegations in Paragraph Fifty-eight (58) of the Complaint.

 59.   Defendants state that the opinions issued in State of Ohio v. Franchi and State of Ohio

       v. Oberholtz speak for themselves, and deny the remaining allegations in Paragraph

       Fifty-nine (59) of the Complaint.




                                               6
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 7 of 14. PageID #: 46




 60.   Defendants state that the opinions issued in State of Ohio v. Franchi and State of Ohio

       v. Oberholtz speak for themselves, and deny the remaining allegations in Paragraph

       Sixty (60) of the Complaint.

 61.   Defendants deny the allegations in Paragraph Sixty-one (61) of the Complaint.

 62.   Defendants deny the allegations in Paragraph Sixty-two (62) of the Complaint.

 63.   Defendants incorporate their responses to Paragraphs One (1) through Sixty-two (62)

       as if fully rewritten herein in response to Paragraph Sixty-three (63) of the Complaint.

 64.   Defendants deny the allegations in Paragraph Sixty-four (64) of the Complaint.

 65.   Defendants deny the allegations in Paragraph Sixty-five (65) of the Complaint.

 66.   Defendants incorporate their responses to Paragraphs One (1) through Sixty-five (65)

       as if fully rewritten herein in response to Paragraph Sixty-six (66) of the Complaint.

 67.   Defendants deny the allegations in Paragraph Sixty-seven (67) of the Complaint.

 68.   Defendants deny the allegations in Paragraph Sixty-eight (68) of the Complaint.

 69.   Defendants deny the allegations in Paragraph Sixty-eight (69) of the Complaint.

 70.   Defendants deny the allegations in Paragraph Seventy (70) of the Complaint.

 71.   Defendants deny the allegations in Paragraph Seventy-one (71) of the Complaint.

 72.   Defendants deny the allegations in Paragraph Seventy-two (72) of the Complaint.

 73.   Defendants deny the allegations in Paragraph Seventy-three (73) of the Complaint.

 74.   Defendants incorporate their responses to Paragraphs One (1) through Seventy-three

       (73) as if fully rewritten herein in response to Paragraph Seventy-four (74) of the

       Complaint.

 75.   Defendants deny the allegations in Paragraph Seventy-five (75) of the Complaint.

 76.   Defendants deny the allegations in Paragraph Seventy-six (76) of the Complaint.

                                               7
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 8 of 14. PageID #: 47




 77.   Defendants deny the allegations in Paragraph Seventy-seven (77) of the Complaint.

 78.   Defendants deny the allegations in Paragraph Seventy-eight (78) of the Complaint.

 79.   Defendants incorporate their responses to Paragraphs One (1) through Seventy-eight

       (78) as if fully rewritten herein in response to Paragraph Seventy-nine (79) of the

       Complaint.

 80.   Defendants deny the allegations in Paragraph Eighty (80) of the Complaint.

 81.   Defendants deny the allegations in Paragraph Eighty-one (81) of the Complaint.

 82.   Defendants deny the allegations in Paragraph Eighty-two (82) of the Complaint.

 83.   Defendants deny the allegations in Paragraph Eighty-three (83) of the Complaint.

 84.   Defendants deny the allegations in Paragraph Eighty-four (84) of the Complaint.

 85.   Defendants deny the allegations in Paragraph Eighty-five (85) of the Complaint.

 86.   Defendants incorporate their responses to Paragraphs One (1) through Eighty-five

       (85) as if fully rewritten herein in response to Paragraph Eighty-six (86) of the

       Complaint.

 87.   Defendants deny the allegations in Paragraph Eighty-seven (87) of the Complaint.

 88.   Defendants deny the allegations in Paragraph Eighty-eight (88) of the Complaint.

 89.   Defendants deny the allegations in Paragraph Eighty-nine (89) of the Complaint.

 90.   Defendants deny the allegations in Paragraph Ninety (90) of the Complaint.

 91.   Defendants deny the allegations in Paragraph Ninety-one (91) of the Complaint.

 92.   Defendants incorporate their responses to Paragraphs One (1) through Ninety-one (91)

       as if fully rewritten herein in response to Paragraph Ninety-two (92) of the

       Complaint.

 93.   Defendants deny the allegations in Paragraph Ninety-three (93) of the Complaint.

                                               8
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 9 of 14. PageID #: 48




 94.    Defendants deny the allegations in Paragraph Ninety-four (94) of the Complaint.

 95.    Defendants deny the allegations in Paragraph Ninety-five (95) of the Complaint.

 96.    Defendants deny the allegations in Paragraph Ninety-six (96) of the Complaint.

 97.    Defendants deny the allegations in Paragraph Ninety-seven (97) of the Complaint.

 98.    Defendants deny the allegations in Paragraph Ninety-eight (98) of the Complaint.

 99.    Defendants incorporate their responses to Paragraphs One (1) through Ninety-eight

        (98) as if fully rewritten herein in response to Paragraph Ninety-nine (99) of the

        Complaint.

 100.   Defendants deny the allegations in Paragraph One-Hundred (100) of the Complaint.

 101.   Defendants deny the allegations in Paragraph One-Hundred and One (101) of the

        Complaint.

 102.   Defendants deny the allegations in Paragraph One-Hundred and Two (102) of the

        Complaint.

 103.   Defendants deny the allegations in Paragraph One-Hundred and Three (103) of the

        Complaint.

 104.   Defendants deny the allegations in Paragraph One-Hundred and Four (104) of the

        Complaint.

 105.   Defendants deny the allegations in Paragraph One-Hundred and Five (105), including

        all subparts (a through e), of the Complaint.

 106.   Defendants deny the allegations in Paragraph One-Hundred and Six (106) of the

        Complaint.

 107.   Defendants deny the allegations in Paragraph One-Hundred and Seven (107) of the

        Complaint.

                                                9
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 10 of 14. PageID #: 49




 108.   Defendants deny the allegations in Paragraph One-Hundred and Eight (108) of the

        Complaint.

 109.   Defendants deny the allegations in Paragraph One-Hundred and Nine (109) of the

        Complaint.

 110.   Defendants deny the allegations in Paragraph One-Hundred and Ten (110) of the

        Complaint.

 111.   Defendants deny the allegations in Paragraph One-Hundred and Eleven (111) of the

        Complaint.

 112.   Defendants deny the allegations in Paragraph One-Hundred and Twelve (112) of the

        Complaint.

 113.   Defendants deny the allegations in Paragraph One-Hundred and Thirteen (113) of the

        Complaint.

 114.   Defendants deny the allegations in Paragraph One-Hundred and Fourteen (114) of the

        Complaint.

 115.   Defendants deny the allegations in Paragraph One-Hundred and Fifteen (115) of the

        Complaint.

 116.   Defendants deny all Prayers for Relief (i through v).

 117.   Defendants state that any allegations contained in footnotes one (1) through twelve

        (12) of the Complaint that reference BWC footage, Akron Police incident reports or

        other reports, or any documents or opinions in the Akron Municipal Court, Summit

        County Common Pleas Court or the Ninth District Court of Appeals or any other case

        law, speak for themselves, and deny any remaining allegations that may be contained

        in all footnotes in the Complaint.

                                               10
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 11 of 14. PageID #: 50




 118.   Defendants deny each and every other allegation not heretofore admitted as true.


                                     SECOND DEFENSE

 119.   Plaintiff failed to state a claim upon which relief can be granted for all claims.


                                       THIRD DEFENSE

 120.   Plaintiff failed to state a claim against the City of Akron for 42 U.S.C §1983

        municipal liability upon which relief can be granted, pursuant to 16630 Southfield

        Limited Partnership v. Flagstar Bank, 727 F.3d 502 (6th Cir. 2013).


                                     FOURTH DEFENSE

 121.   The individual Defendants assert the defense of qualified immunity for all 42 U.S.C.

        §1983 claims asserted against them in their individual capacity, if any.


                                       FIFTH DEFENSE

 122.   Defendants assert the immunities, defenses and privileges under Chapter 2744 of the

        Ohio Revised Code in response to state law tort claims.

                                       SIXTH DEFENSE

 123.   Plaintiff’s injuries and damages, if any, were caused by Plaintiff’s own actions or

        inaction, or the actions of persons other than the answering Defendants.

                                     SEVENTH DEFENSE

 124.   Plaintiff’s federal law claims may be barred in whole or in part based on Heck v.

        Humphrey, 512 U.S. 477 (1994) or Walker v. Schaeffer, 854 F.2d 138 (6th Cir. 1998).




                                                11
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 12 of 14. PageID #: 51




                                       EIGHTH DEFENSE

 125.   Defendants’ actions were privileged and authorized by law.

                                       NINTH DEFENSE

 126.   Plaintiff failed to mitigate his damages.

                                       TENTH DEFENSE

 127.   Plaintiff assumed the risk of injury associated with his actions.

                                       ELEVENTH DEFENSE

 128.   Some or all of Plaintiff’s state law tort claims are barred by the applicable statute of

        limitations.

                                       TWELFTH DEFENSE

 129.   Some or all of Plaintiff’s claims are by barred by collateral estoppel and/or res

        judicata.

                                       THIRTEENTH DEFENSE

 130.   Some or all of the criminal charges were based on the advice of police legal counsel.

                                       FOURTEENTH DEFENSE

 131.   Defendants reserve the right to amend this Answer to assert affirmative defenses that

        may become apparent during the course of the case.




        WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants pray for a

 judgment dismissing the Complaint with prejudice and for such further relief as the Court

 may deem just and proper.



                                                12
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 13 of 14. PageID #: 52




                                           Respectfully submitted,

                                           EVE V. BELFANCE
                                           Director of Law


                                           /s/ Michael J. Defibaugh
                                           John Christopher Reece – No. 0042573
                                           Michael J. Defibaugh – No. 0072683
                                           Assistant Directors of Law
                                           161 S. High Street, Suite 202
                                           Akron, OH 44308
                                           (330) 375-2030 FAX: (330) 375-2041
                                           Emails: JReece@akronohio.gov
                                                   MDefibaugh@akronohio.gov




                                       JURY DEMAND

        Defendants demand trial by jury in the maximum number of jurors permitted by law

 for each claim and cause of action.



                                           /s/ Michael J. Defibaugh
                                           Michael J. Defibaugh – No. 0072683




                                            13
Case: 5:20-cv-00270-SL Doc #: 7 Filed: 04/06/20 14 of 14. PageID #: 53




                                    PROOF OF SERVICE

        This is to certify that on this 6th day of April, 2020, a true copy of the foregoing

 Answer with Jury Demand Endorsed Herein was filed electronically. Notice of this filing will

 be sent to all parties by operation of the Court’s electronic filing system. Parties may access

 this filing through the Court’s system.



                                       /s/ Michael J. Defibaugh
                                       Michael J. Defibaugh – No. 0072683




                                               14
